Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 05/03/2021.
Claims 1-28 are pending for examination.

Claim Rejections - 35 USC § 103      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-23 and 25-28 are rejected under AIA  35 U.S.C 103 as being unpatentable over ABEDINI et al. (2018/0115990) in view of Kumar et al. (US 2021/0337550).
As of claims 1 and 15, ABEDINI discloses a method and an apparatus of wireless communication performed by a first transmission and reception point (TRP) (ABEDINI, [0112] discloses the BS 110 include a TRP (=first TRP), comprising: 
receiving a message indicating a measurement of a reference signal (RS) transmitted in a first band to a wireless device or one or more features of a second band estimated by the wireless device (ABEDINI, para [0066] [0112] [0117] discloses  the BS  include a TRP and be referred to as a Master eNB (MeNB) (=first TRP) communicates with one or more UEs in a non-mmWave frequency spectrum (=first band), para [0117] discloses the UE communicates with a first base station (BS) in a first frequency band and transmit, to the first BS, an indication including a measurement report of one or multiple of synchronization signals and beam reference signals which corresponds to fist TPP receives a message indicating a measurement of a reference signal (RS));
the first TRP operating in the second band not overlapping the first band (ABEDINI, para [0139] [0113] claim 3, second frequency band is non-overlapping with the first frequency band), 
transmitting signals to a user equipment (UE) in the second band according to the one or more adjusted parameters (ABEDINI, para [0114] the primary BS provide the information about the resources and configuration for the UE to participate in an access or management procedure in a second frequency band  
ABEDINI does not explicitly disclose features and adjusting one or more parameters however Kumar teaches the one or more features comprise at least a channel characteristic, a signal strength, or a beam direction of the second band ( Kumar [0057] discloses estimated 5G (=second band) signal strength which corresponds to features comprise a signal strength of the second band); 
adjusting one or more parameters of the second band in response to receiving the message (Kumar, para [0018] a signal strength (=parameter) adjustment for each combination of 4G and 5G frequency bands, para [0043] adjustment values are used to calculate an estimated 5G signal strength which corresponds to adjusting parameters of the second band), the one or more parameters comprise one or both of a channel or a beam direction (Kumar, para [0018] a signal strength corresponds to  a channel quality which implies the parameter);
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine measurement of a reference signal (RS) transmitted in a first band as taught by ABEDINI with adjusting one or more parameters of the second band as taught by Kumar in order to have 5G signal strength accurately.

As of claims 2 and 16, rejection of claims 1 and 15 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses estimating the one or more features of the second band when the message indicates the measurement of the RS transmitted in the first band to the wireless device, the one or more parameters adjusted based on the one or more features estimated by the first TRP (Kumar, para [0018] a signal strength (=features of the second band) adjustment for each combination of 4G and 5G frequency bands).

As of claims 3 and 17, rejection of claims 1 and 15 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses the first band is within a first frequency range and the second band is within a second frequency range (Kumar, para [0037] Frequency Range 1 or FR1 be different from that for high frequencies in Frequency Range 2 or FR2 which corresponds to first and second band within a first and second frequency range).

As of claims 4 and 18, rejection of claims 1 and 15 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses the wireless device communicates in the first band; and the second TRP is not collocated with the first TRP (ABEDINI, [0066] [0112] TRP referred to as a Master eNB (MeNB) (=first TRP) communicates with UE).

As of claims 5 and 19, rejection of claims 4 and 18 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses in which the first TRP operates according to a first radio access technology (RAT) and the second TRP operates according to a second RAT (ABEDINI, para [0043] each wireless network support a particular radio access technology (RAT) and operate on one or more frequencies, Each frequency support a single RAT to avoid interference between wireless networks of different RAT which corresponds to first TRP second TRP operate according to a first RAT and second RAT).


As of claims 6 and 20, rejection of claims 5 and 19 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses the first RAT is a long-term evolution (LTE) RAT or a new radio (NR) sub-6 GHz RAT; and the second RAT is a millimeter wave (mmWave) RAT or a RAT operating on a frequency band different from a frequency band of the first RAT (ABEDINI, para [0084] discloses BS (=first RAT) use sub-6 GHz NR and the other (=first RAT) use mmWave NR).

As of claims 7 and 21, rejection of claims 4 and 18 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses receiving the message from the wireless device collocated at a same location as the first TRP or at a distance from a location of the first TRP that is less than a threshold distance (ABEDINI, para [0042] discloses BS (=first TRP) provide communication coverage for a particular geographic area (=collocated at a same location) which corresponds to receiving the message from the wireless device collocated at a same location as the first TRP, here ABEDINI’s reference applied for the first alternative).


As of claims 8 and 22, rejection of claims 7 and 21 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses the RS comprises one of a channel state information-RS (CSI-RS), a sounding reference signal (SRS), a synchronization signal block (SSB), or a pathloss (PL) RS (ABEDINI, para [0088] discloses the reference signal includes, but is not limited to, a channel state information reference signal (CSI-RS)).

As of claims 9 and 23, rejection of claims 8 and 22 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses the RS is a sounding reference signal (SRS) transmitted by the UE (ABEDINI, para [0080] discloses  sounding reference signals (SRSs)).

As of claims 11 and 25, rejection of claims 4 and 18 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses receiving the message from the second TRP, in which the wireless device comprises the UE (ABEDINI, para  [0041] the BS and UEs communicate on high frequencies (e.g., >6 GHz) which corresponds to receive message form the second TRP).

As of claims 12 and 26, rejection of claims 11 and 25 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses in which the first TRP is collocated at a same location as the wireless device or at a distance from a location of the wireless device that is less than a threshold distance (ABEDINI, para [0042] discloses BS (=first TRP) provide communication coverage for a particular geographic area (=collocated at a same location).

As of claims 13 and 27, rejection of claims 12 and 26 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses receiving from the wireless device, RSs for channel measurements, synchronization, or positioning (ABEDINI, para [0117] the UE transmit, to the first BS a measurement report (=channel measurements) of one or multiple of synchronization signals which corresponds to receive RSs for channel measurement and then sent the measurement report).

As of claims 14 and 28, rejection of claims 13 and 27 cited above incorporated herein, in addition modified ABEDINI- Kumar discloses in which the one or more features are based on the received RSs. (ABEDINI, para [0080] discloses channel quality (=channel characteristic) which corresponds to features based on received RSs).

Allowable Subject Matter
Claims 10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471